PER CURIAM:
Larry Lee Haynes appeals the district court’s order granting his motion for a sentence reduction under 18 U.S.C. § 3582(c)(2) (2006). Haynes relies on Amendment 706 to the Sentencing Guidelines as the basis for his motion. See U.S. Sentencing Guidelines Manual, App. C. Amend. 706. The district court lowered Haynes’ sentence from 360 months to 292 months of imprisonment, the bottom of his recalculated sentencing range under the Amendment. Nonetheless, Haynes ap*354peals. To the extent Haynes seeks a sentence below his amended Guidelines range, we deny relief based on our recent decision in United States v. Dunphy, 551 F.3d 247, 257 (4th Cir.2009). Accordingly, we affirm. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.
AFFIRMED.